DETAILED ACTION
Examiner has received and accepted the amended claims and remarks filed on 9 March 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Cameron Sneddon on 11 March 2021.

The application has been amended as follows: 

	REPLACE Claim 9 with:
9.	The device of claim 7, wherein: 
, the sensing element of the pair of TCDs and the sensing element of the recessed TCD are in connection with a sensing circuit; 
the thermal insulating body is mounted in a housing; and 
the sensing circuit is disposed in the housing with a shock absorbing material.

REPLACE Claim 15 with:
15. 	The downhole tool of claim 11, further comprising a 
a pair of thermal conductivity detectors (TCD) spaced laterally apart in the thermal insulating body, each TCD of the pair of TCDs having a thermally conductive pane having a sensor face located substantially co-planar with the exterior surface of the thermal insulating material, and a sensing element in connection with an interior surface of the pane.

Response to Arguments
Applicant’s arguments, with respect to Claims 1 and 4 have been fully considered and are persuasive.  The Objection to Claims 1 and 4 has been withdrawn. 
Applicant’s arguments with respect to Claims 1 - 6 have been fully considered and are persuasive.  The 103 Rejection of Claims 1 - 6 has been withdrawn. 

Election/Restrictions
Claims 1 – 6, 11 – 14, and 18 – 20 are allowable. The restriction/election requirement between Species I.a. and I.b., as set forth in the Office action mailed on 22 September 2016, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction/election requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction/election requirement of Species I.b. is 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 – 16 and 18 – 20 are allowed over the prior art in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art fails to anticipate or render obvious a single-component sensing element that converts electricity to heat and senses temperature, the single-component sensing element directly contacting the thermally conductive pane and embedded in and directly contacting the thermal insulating body, in combination with the claimed limitations. The feature is critical to the applicant’s invention as it allows for application of the Joule Law in determining thermal conductivity as discussed in [0040] of the filed specification. The closest piece of art is US 4265117 disclosing a 
Regarding Claims 11 and 18, the prior art fails to anticipate or render obvious the measuring device configured in a shaped charge package and mounted in the perforating gun, in combination with the recited limitations. The limitation are critical to the applicant’s invention as they allow for the measuring device to be installed in locations already present on the perforating gun (designed to accept shaped explosive charges) and allow for azimuthal detection of thermal conductivity, as disclosed in (Figures 1, 8) and [0029] of the instant specification. The closest pieces of art are Le (US 2012/0152542) disclosing a perforating gun [0005] including multiple sensors [0005 – 0007] including a measuring device (44) mounted in the perforating gun (Figure 3), however, the measuring device is not in a shaped charge package. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856